Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
After further consideration the restriction requirement mailed 10/28/2020 is WITHDRAWN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20200200925 to Jeon et al. (Jeon) in view of U.S. Pat. No. 6008065 to Lee et al. (Lee).
Regarding Claim 1, Jeon teaches a method of manufacturing a photo sensor, the method comprising: 
forming a first conductive layer 121 on a substrate, the first conductive layer including a metal layer and a transparent conductive oxide layer formed on the metal layer [0098]; 
forming a photoconductive layer 122 on the first conductive layer;  and
forming a second conductive layer 123 on the photoconductive layer. 
Jeon does not show how the stack PD4 was formed. However, in analogous art, Lee teaches:
forming a first photoresist pattern 46 on the second conductive layer 44; 
(Fig. 14); 
deforming the first photoresist pattern to form a second photoresist pattern 46a; and 
etching the photoconductive layer using the second photoresist pattern as an etch mask to form a photoconductive pattern and a first electrode (Fig. 16), respectively.
It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Lee since Jeon is silent as to how the stack is etched, motivating those of ordinary skill to seek out such teachings to practice the invention of Jeon.  Although Lee is etching two sequential conductive layers, the person of ordinary skill is motivated to at least try the method taught by lee to arrive at a method for forming the stack suggested by Jeon. Jeon and lee do not explicitly teach etching the first conductive layer using the second photoresist.   However, it has long been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  In this case, a review of the specification does not reveal any particular importance of etching the entire stack at once (the former Species A) or etching the cathode first, then forming a PIN stack and etching (the former Species B), hence the reason for the withdrawal of the election requirement.   

Regarding Claim 2, Jeon and Lee teach the method of claim 1, wherein the transparent conductive oxide layer is formed by a sputtering process (Jeon teaches metals are sputtered, [0118], and even if TCO is not considered a metal for this purpose, it would at least be obvious for the person of ordinary skill to try to deposit by sputtering since no other direction is given by Jeon).

Regarding Claim 3, Jeon and Lee teach the method of claim 1, wherein resistivity of the transparent conductive oxide layer is greater than resistivity of the metal layer (TCO has resistivity on the order of 10-4 mho, metal on the order of 10-8 mho).

Regarding Claim 4, Jeon and Lee teach the method of claim 1, but do not explicitly teach that a thickness of the transparent conductive oxide layer is less than a thickness of the metal layer. However, optimization of result effective variables is within the purview of the person of ordinary skill (MPEP 2144.05(II)(B)).  In this case, the thickness of an electrode directly affects its resistance.  The person of ordinary skill can optimize the thickness of the constituent members of a dual TCO/ metal cathode (as suggested by Jeon) to optimize its resistance. 

Regarding Claim 5, Jeon and Lee teach the method of claim 1, wherein the photoconductive layer is formed by a chemical vapor deposition (CVD) process [0118].

Regarding Claim 6, Jeon and Lee teach the method of claim 1, wherein the photoconductive layer includes: 
an N-type semiconductor layer; 
an I-type semiconductor layer formed on the N-type semiconductor layer; and 
a P-type semiconductor layer formed on the I-type semiconductor layer [0056].

Regarding Claim 7, Jeon and Lee teach the method of claim 1, wherein the second conductive layer includes a transparent conductive oxide [0103].

Regarding Claim 8, Jeon and Lee teach the method of claim 1, wherein the etching of the second conductive layer includes an isotropic etching process (see teaching of Lee, showing an isotropic process).

Regarding Claim 9, Jeon and Lee teach the method of claim 1, wherein the etching of the second conductive layer to form a second electrode includes forming an undercut region under the first photoresist pattern, and wherein a sidewall of the second electrode is recessed from an edge of the first photoresist pattern by a predetermined width (see teaching of Lee).

Regarding Claim 10, Jeon and Lee teach the method of claim 9, wherein the deforming of the first photoresist pattern includes: performing a heat treatment on the first photoresist pattern to reflow the first photoresist pattern, thereby forming the second photoresist pattern, wherein the second photoresist pattern fills the undercut region (see again teaching of Lee, Fig. 15 in particular).

Regarding Claim 11, Jeon and Lee teach the method of claim 1, wherein etching of the photoconductive layer and the first conductive layer includes an anisotropic etching process (Lee in Fig. 16 shows layer 42 has been etched anisotropically).

Regarding Claim 12, Jeon and Lee teach the method of claim 1, wherein each of a width of the photoconductive pattern and a width of the first electrode is greater than a width of the second electrode (See Fig. 4 of Jeon).



Regarding Claim 14, Jeon and Lee teach a method of manufacturing a photo sensor, the method comprising: 
forming a first conductive layer 121 on a substrate; 
forming a first photoresist pattern on the first conductive layer (not explicitly shown, but the layer 121 is formed by patterning which implicitly teaches the use of a photoresist and etching process); 
etching the first conductive layer using the first photoresist pattern to form a first electrode [0126]; 
forming a photoconductive layer 121 on the first electrode; 
forming a second conductive layer 123 on the photoconductive layer; 
forming a second photoresist pattern on the second conductive layer; 
etching the second conductive layer using the second photoresist pattern as an etch mask to form a second electrode; 
deforming the second photoresist pattern to form a third photoresist pattern; and 
etching the photoconductive layer using the third photoresist pattern as an etch mask to form a photoconductive pattern (see teaching and combination of Lee).

Regarding Claim 15, Jeon and Lee teach the method of claim 14, wherein the first conductive layer includes metal (see above).

Regarding Claim 16, Jeon and Lee teach the method of claim 14, wherein the etching of the second conductive layer includes an isotropic etching process (see above).

Regarding Claim 17, Jeon and Lee teach the method of claim 14, wherein the etching of the second conductive layer to form the second electrode includes forming an undercut region under the second photoresist pattern, and wherein a sidewall of the second electrode is recessed from an edge of the second photoresist pattern by a predetermined width (see above).

Regarding Claim 18, Jeon and Lee teach the method of claim 17, wherein the deforming of the second photoresist pattern to form the third photoresist pattern includes performing a heat treatment on the second photoresist pattern to reflow the second photoresist pattern, thereby forming the third photoresist pattern, wherein the third photoresist pattern fills the undercut region (see above).

Regarding Claim 19, Jeon and Lee teach the method of claim 14, wherein the etching of the photoconductive layer includes an anisotropic etching process (see above).

Regarding Claim 20, Jeon and Lee teach the method of claim 14, wherein a width of the photoconductive pattern is greater than a width of the second electrode (see above).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Lee as applied to claim 1 above, and further in view of U.S. Pat. No. 6669830 to Inoue et al. (Inoue).
Regarding Claim 13, Jeon and Lee teach the method of claim 1, but they do not explicitly teach: 
heat-treating the first electrode after etching the photoconductive layer and the first conductive layer.
	However, in analogous art, Inoue teaches heating a TCO. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Inoue in order to decrease the resistance of the TCO, as taught by Inoue (Tab. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812